Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00236-CV

          IN THE MATTER OF THE MARRIAGE OF Charles Inness THRASH,
                            an Incapacitated Adult

                      From the Probate Court No. 1, Bexar County, Texas
                               Trial Court No. 2017-PC-2912-A
                          Honorable Oscar J. Kazen, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, Brittany Martinez’s appeal is
DISMISSED FOR WANT OF JURISDICTION. Laura Martinez’s motion to stay the underlying
proceedings is DENIED AS MOOT, and we AFFIRM the probate court’s order.

         We order that Appellees Mary C. Werner and Tonya M. Barina recover their costs of court
for this appeal from Appellants Laura Martinez and Brittany Martinez.

       SIGNED April 29, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice